Peters, J.
(concurring in part and dissenting in part). We agree with the majority that respondent Elaine GG. (hereinafter respondent) was not denied the effective assistance of counsel at the fact-finding phase of this proceeding for the reasons stated but would further find that respondent failed to demonstrate that she was deprived of “meaningful representation [at the dispositional phase] and that she suffered actual prejudice as the result of the claimed deficiencies” (Matter of Matthew C., 227 AD2d 679, 682-683 [emphasis supplied]; see, Matter of Dingman v Purdy, 221 AD2d 817).
In matters of this kind, the standard to determine whether a litigant is provided with effective assistance of counsel equates with that utilized in criminal proceedings — “the evidence, the law, and the circumstances of a particular case, viewed in totality and as of the time of the representation, [must] reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147). The majority recognizes the overwhelming testimonial and documentary evidence presented at the fact-finding hearing which established respondent’s chronic abuse of alcohol and her refusal to seek necessary treatment. Instead of accepting assistance in order to reunite with her children, she chose to reside with, as the majority terms it, “a codependent, admitted alcohol abuser.” She further failed to regularly attend drug and alcohol treatment during the years that her children were in foster care and, even when the fact-finding portion of the proceeding was imminent, still failed to keep her appointments. Respondent lost her public assistance grant due to noncompliance with this and other programs.
Even after the completion of the fact-finding hearing, respondent remained with her alcoholic paramour; notably they were evicted from their apartment for “drinking and fighting” prior to the dispositional hearing. In light of the continuation of respondent’s aberrant behavior, we cannot agree that counsel’s failure to have called her as her own witness at the dispositional phase of the proceeding was a tactical stratagem which resulted in actual prejudice. Respondent’s counsel both cross-examined witnesses presented at that hearing and challenged the submission of documentary evidence. Certainly, his focus upon the possible terms of an open adoption should parental rights, in fact, be terminated, does not warrant a conclusion that meaningful representation was not provided. In our view, counsel “exercised [his] professional judgment in not calling *682[her as a] witness[]” (Matter of Dingman v Purdy, 221 AD2d 817, 818, supra).
Although the majority contends that respondent’s counsel should have at least sought a suspended judgment at the dispositional hearing, respondent does not specifically advance this argument on appeal. Clearly, the failure to request such disposition did not result in any actual prejudice to respondent since Family Court itself considered, and explicitly rejected, the propriety thereof (cf., Matter of James R., 238 AD2d 962).*
Given Family Court’s articulated findings, it would be superfluous to remit the matter for another dispositional hearing at which new counsel would go through the motion of arguing for a disposition which was already considered and appropriately rejected (see, Matter of Anthony OO., 258 AD2d 788, 789; Matter of Grace Q., 208 AD2d 976, 977). Under these circumstances, we would affirm the order in its entirety (see, People v Baldi, 54 NY2d 137, supra; Matter of Tina PP., 188 AD2d 704, appeal dismissed 81 NY2d 834).
Carpinello, J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as terminated the parental rights of respondent Elaine GG.; matter remitted to the Family Court of Delaware County for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.

 Family Court noted the length of time that each child had been in petitioner’s custody and that “[i]ntensive, persistent efforts by [petitioner] to persuade, even cajole, the respondent into effective treatment have failed during the ensuing three years.” After further quoting from a prior decision in this matter wherein respondent was expressly forewarned that termination of her parental rights would be the only option left “ ‘if a dramatic and complete about-face by [her was] not immediately forthcoming,’ ” the court found that “[a] suspended judgment would not only disserve the best interests of the children, but would be simply unfair to them.” In rejecting this option, Family Court also found that “[t]he youth of these children should not be allowed by the court to pass fleetingly without a permanent home * * * while service providers continue efforts which have utterly failed for the years that these children have remained in care.”